Morschauser, J.
The learned referee in this case found, decided and reported that the testimony did not justify a finding of adultery against the defendant Anne TJ. Stillman, and also that the defense of plaintiff’s adultery was established, and also that the infant defendant Guy Stillman was the legitimate child of the plaintiff and defendant Anne TJ. Stillman.
On this motion I have examined the testimony and the exhibits in this case taken and produced before the referee, besides his findings, decision and report. I have also examined the briefs submitted by respective counsel on this motion.
The findings, decision and report of the referee are justified by the testimony presented before him and I believe he properly disposed of the case.
Motion granted. The judgment should provide for costs to the defendants.
If the referee and the guardian ad litem desire to present any affidavits as to fees and allowances such may be considered and determined when the form of the judgment is presented for signature on notice to the respective attorneys and with service of copies of such affidavits upon them in advance.
Judgment accordingly.